Citation Nr: 1810737	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES 

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right index finger injury.

4.  Entitlement to an initial compensable disability rating for a scar of the right little finger.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1980 to February 1982.

The issue of service connection for bilateral hearing loss comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas.

The remaining service connection and increased rating issues come to the Board on appeal from an April 2014 rating decision issued by the same RO.  As will be discussed below, the Veteran has filed a timely Notice of Disagreement (NOD) in February 2015 with that rating decision.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2014 and February 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  In the same February 2016 Board decision, the Board awarded the Veteran service connection for tinnitus.  Thus, this issue is no longer on appeal before the Board.  

The issues of service connection for a low back disorder and a right index finger injury, and an increased rating for a scar of the right little finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The Veteran is already service-connected for tinnitus, due to confirmed in-service hazardous noise exposure. 

2.  The Veteran has current bilateral hearing loss disability for VA compensation purposes.

3.  The Veteran's current bilateral hearing loss disability is the result of hazardous noise exposure from helicopter and aircraft noise aboard the flight deck of the USS Saipan, due to his duties as an aviation boatswain's mate in the Navy from 1980 to 1982.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as an aviation boatswain's mate while serving with the U.S. Navy from June 1980 to February 1982.  His DD Form 214 and service personnel records (SPRs) confirm that he did serve in this capacity.  In particular, he indicates his MOS entailed exposure to hazardous noise from helicopters and airplanes landing and taking off, while working long shifts on the flight deck of the USS Saipan aircraft carrier.  He admits he wore hearing protection during service, but it was not enough.  He stated he experienced symptoms of hearing loss during service and post-service, but he just lived with it.  His hearing loss continued to worsen over time.  See October 2012 formal claim for service connection; July 2015 Veteran's statement.  But on another occasion, he stated he first noticed his hearing loss in 1986, four years after discharge from service.  See March 2013 VA audiology examination.  But what is clear is that he did not receive treatment for hearing loss until after the year 2000.  VA approved the Veteran for hearing aids in 2012.  Post-service, as a civilian, he maintains that he was not exposed to any work-related or recreational noise exposure.   

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss disability is warranted.  

As to the first requirement for a service-connection claim, the Veteran meets the criteria for proof of a current disability for bilateral hearing loss.  See 38 U.S.C. § 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, VA audiology reports revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  See August 2012 VA audiology note; September 2012 VA audiology consult; March 2013 VA audiology examination; and June 2016 VA audiology examination.  Thus, the existence of a current disability is undisputed for bilateral hearing loss. 

As to the second requirement of in-service incurrence, service treatment records (STRs) dated from 1980 to 1982 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  None of the Veteran's June 1980, March 1981, May 1981, or February 1982 STR audiograms demonstrated hearing loss disability under § 3.385.  They also fail to reveal any significant auditory shifts in the frequencies of 500 to 4000 Hertz.  This fact is not in dispute.  However, subsequent to noise exposure during active duty aboard the USS Saipan, a March 1981 STR hearing conservation audiogram and the February 1982 STR audiogram at discharge revealed some diminished hearing in the right ear at 500 and 1000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (higher threshold levels above 20 decibels may indicate some degree of hearing loss).  Still, it is noted this level of diminished hearing in the right ear during service did not meet the criteria for hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

As to the second requirement of in-service incurrence, the Board also sees that the Veteran did in fact report decreased hearing in the right ear on one occasion, according to a November 1980 STR.  Moreover, the Veteran was frequently treated for chronic otitis externa in both ears according to STRs dated in November 1980, December 1980, October 1981, and December 1981.  Documented symptoms included erythema, pain, wax build up, swelling, redness, tenderness, pus, and inflammation in the tympanic membranes of both ears.    

As to the second requirement of in-service incurrence, additionally, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an aviation boatswain's mate involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure on the flight deck of the USS Saipan from 1980 to 1982 is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C. 1154(a); 38 C.F.R. 3.303(a).  Finally, it is significant to the Board's present adjudication of bilateral hearing loss that the Board in a February 2016 decision already service-connected the Veteran for tinnitus, based on the same confirmed in-service hazardous noise exposure as an aviation boatswain's mate.  

As to the third requirement of a nexus, post-service, the Board acknowledges that VA audiology examiners in March 2013, August 2015, November 2015, and June 2016 opined that the Veteran's current bilateral hearing loss was not caused by or a result of an event in military service.  The VA audiology examiners provided a similar rationale - since there were no significant hearing threshold shifts noted between enlistment and discharge, and no sensorineural hearing loss disability shown in the STR audiograms (as defined by VA under 38 C.F.R. § 3.385), there could be no nexus to noise exposure during service. 

However, the Board emphasizes that to establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Therefore, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

As to the third requirement of a nexus, the Board finds the Veteran's lay assertions both competent and credible as to his in-service and continuing post-service hearing loss symptoms, as well as his in-service hazardous noise exposure on the flight deck of the USS Saipan, with acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The Veteran has also consistently and credibly denied any post-service noise exposure that could have caused his sensorineural hearing loss in both ears.  See e.g., July 2013 NOD; August 2012 VA audiology note; March 2013 VA audiology examination.  Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final nexus prong.  Davidson, 581 F.3d at 1316.

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In granting the bilateral hearing loss disability claim, the Board once again emphasizes that the standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise, 26 Vet. App. at 531 (citing Gilbert, 1 Vet. App. at 54).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.  


REMAND

However, before addressing the merits of the issues of service connection for a low back disorder and a right index finger injury, and an increased compensable rating for a scar of the right little finger, the Board finds that additional development of the evidence is required.

With regard to the above issues, on August 15, 2013, the Veteran filed an original claim for service connection for these issues.  In an April 2014 rating decision, the RO denied service connection for a low back disorder and a right index finger injury, but granted service connection for a scar of the right little finger, assigning an initial noncompensable rating, effective August 15, 2013.  In response, the Veteran submitted a February 2015 Notice of Disagreement (NOD) from his attorney in which he expressed disagreement with the denials of service connection and the denial of a compensable rating for his scar of the right little finger.  Thus, a timely NOD was filed within one year of the April 2014 rating decision for these issues.  See 38 C.F.R. § 20.302(a).  But to date, the AOJ has not issued a Statement of the Case (SOC) in response to what can be clearly construed as a NOD for these three service connection and increased rating issues.  The filing of the Veteran's NOD places these claims in appellate status.  Therefore, the failure to issue an SOC for these issues in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9(c), 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

In fact, in a June 2017 status clarification letter, the Veteran's attorney requested that the AOJ provide the Veteran with an SOC for these three issues, to ensure these issues proceed on appeal without further delay.   

Accordingly, the case is REMANDED for the following action:

Pursuant to 38 C.F.R. § 19.9(c) and the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the AOJ should provide the Veteran with a Statement of the Case (SOC) addressing the issues of entitlement to service connection for a low back disorder and a right index finger injury, and an increased compensable rating for a scar of the right little finger.  This SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal for these three issues by submitting a timely Substantive Appeal (VA Form 9) in response thereto.  

(The AOJ should also advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these three issues following the issuance of the SOC, unless the Veteran perfects his appeal of these three issues by submitting a timely VA Form 9).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


